SUTHERLAND ASBILL &BRENNAN LLP 1275 Pennsylvania Ave., NW Washington, DC20004-2415 202.383.0100Fax 202.637.3593 www.sutherland.com CYNTHIA M. KRUS DIRECT LINE: 202.383.0218 E-mail: Cynthia.krus@sutherland.com March 12, 2012 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re: Keating Capital, Inc. – Preliminary Proxy Statement on Schedule 14A Dear Sir or Madam: On behalf of Keating Capital, Inc., we are filing a Preliminary Proxy Statement on Schedule 14A pursuant to the rules and regulations of the Securities Exchange Act of 1934. Please call me at the above number if you have any questions or comments regarding the foregoing. Sincerely, /s/ Cynthia M. Krus
